Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 09/29/2022.
Claims 1 – 20 have been examined; wherein claims 1, 8, and 15 have been amended.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 (remark; p. 10: second full paragraph, lines 10 – 11) have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments. See KAKKAD et al. (Pub. No. US 2018/0275989 A1), art being made of record.

Examiner notices Applicant’s arguments “…Nowhere does Ledet teach or suggest, continuously capturing the first real-time live review session in real-time, via a microphone of the user device, wherein capturing the first real-time live review session comprises recording one or more review comments provided by the first user and the plurality of users, wherein the one or more review comments comprise comments associated with coding standards, code errors, business requirements, and domain requirements…” (Emphasis original.  Remark; p. 10: second full paragraph.)
Examiner respectfully disagrees.  Ledet also teaches continuously capture the first real-time live review session in real-time (Ledet; Figs. 8 & 9, col. 11: 12 – 58, … As depicted, a conversation is presented between the two users. Additional functionality is available so any user (plurality of users) is able to interact with the chat messages such that the chat text can be automatically ported (captured) as a submitted comment…), via a microphone of the user device (Ledet; col. 6: 3 – 16, The current application permits for the inclusion of user input (i.e., thoughts or comments) into the interface. The input may be provided through an interface that permits the user to speak into a microphone such that the voice is recorded and indexed in a particular location in the data…), wherein capturing the first real-time live review session comprises recording one or more review comments provided by the first user and the plurality of users (Ledet; Figs. 8 & 9, col. 11: 12 – 58, …The example illustrates a chat window 542 (real-time live review) that is presented upon the user (first user) pressing the "Chat" button 509… As depicted, a conversation is presented between the two users. Additional functionality is available so any user (plurality of users) is able to interact with the chat messages such that the chat text can be automatically ported as a submitted comment…In other examples, other buttons are displayed when the user interacts with the chat window. These buttons may permit functionality such as adding another user (plurality of users) to the session thus permitting a multi-party chat session, emailing a party (plurality of users) on the chat session…), wherein the one or more review comments comprises comments associated with coding standards (see picture below), code errors (Ledet; col. 14: 43 – 48, In one example, the identifying of the context of the comment includes identifying a present type of code error and automatically populating a communication session interface of the communication session with a software object link based on the context of the comment ), ;

    PNG
    media_image1.png
    441
    577
    media_image1.png
    Greyscale

Then, Applicant argues that “Second, with respect to the claim recitation (2), the Office cited references do not teach or suggest the recitation of tracking voices of the first user and the plurality of users to link to each of the one or more review comments.” (Emphasis original.  Remark; p. 10: third full paragraph.)
Examiner respectfully disagrees.  Ledet also teaches track voices of the fist user and the plurality of users to link to each of the one or more review comments (Ledet; col. 6: 3 – 16, The current application permits for the inclusion of user input (i.e., thoughts or comments) into the interface. The input may be provided through an interface that permits the user to speak into a microphone such that the voice is recorded and indexed (track) in a particular location in the data…; 
col. 12: 54 – 56, In another example, the functionality is also included that permits the user to view the communication (was tracked), such as chat/IM, text, voice, video, etc., history for a comment. The user is able to view previous communication all communications for the author of a particular comment, all communications for all authors of all comments in the comment stream, all communications for all commenters in the current data…)
And, Applicant lastly argues “…Nowhere does Ledet teach or suggest generating a summary of the first real-time live review session, wherein the summary comprises at least participant information, the one or more review comments that are discussed during the first real-time live review session, the voices that are linked to each of the one or more review comments, and the recommendation…” (Emphasis original.  Remark; p. 11: first half paragraph.)
Examiner respectfully disagrees.  Ledet also teaches generating summary of the first real-time live review session (Ledet; col. 8: 47 – 64, When a comment is added to the interface, particular data is stored along with the comment (review and comment are processed, summarized), permitting for further interaction between the author of the comment, and future readers of the comment…), wherein the summary comprises at least participant information, the one or more review comments that are discussed during the first real-time live review session (Ledet; col. 9: 13 – 27; The table 300 of FIG. 3 illustrates one implementation of the contents (summary) of the store comment message. The author's information, such as name, email, phone, and other similar or dissimilar information, is obtained through various profile updates received by the application… The comment time and text is also included in the message permitting the text in the comment to be displayed as well as the time that the comment was posted…; see Fig. 5), the voices that are linked to each of the one or more review comments, and the recommendation  (Ledet; col. 6: 3 – 16, The current application permits for the inclusion of user input (i.e., thoughts or comments) into the interface. The input may be provided through an interface that permits the user to speak into a microphone such that the voice is recorded and indexed (track) in a particular location in the data…; 
col. 12: 54 – 56, In another example, the functionality is also included that permits the user to view the communication (was tracked), such as chat/IM, text, voice, video, etc., history for a comment…)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6, 8 – 13, 15 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ledet (Patent No. US 10,481,904) in view of DELLA CORTE et al. (Pub. No. US 2018/0157577 A1; hereinafter Corte) and KAKKAD et al. (Pub. No. US 2018/0275989 A1; hereinafter Kakkad.)

Claim 1
Ledet teaches a system for providing real-time feedback during software code build and review sessions (Ledet; Fig. 13, col. 14: 16 – 29, …Referring to FIG. 13, the system 1300 may represent a standalone computer, a group of computers on a network, in the cloud or in communication…Referring to FIG. 13, the comment reception module 1310 may be a transmitter/receiver that receives comments to code and stores the comments in memory 1340 and forwards the comments for processing 1320…), the system comprising: 
at least one network communication interface; 
at least one non-transitory storage device; and 
at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface (Ledet; Fig. 13, col. 14: 16 – 29, …Referring to FIG. 13, the system 1300 may represent a standalone computer, a group of computers on a network, in the cloud or in communication…; also see Fig. 14), wherein the at least one processing device is configured to: 
determine that a first user is accessing a review session user interface via a user device (Ledet; col. 4: 62 – col. 5: 20, According to example embodiments, the current application generally involves the ability to provide comments in a new and separate interface so the comments may be input via voice or text and presented to the recipient via audio or text…The user's input may include thoughts which can be depicted in a graphical user interface (GUI) displaying the code in the form of text and/or audio, etc…The input instance is indexed into the code such that future readers of the code may reference the developer's recorded thoughts and retain an understanding of what the developer had in mind when creating and/or modifying the code…; Figs. 4 – 12 and associated texts, interfaces for sharing and adding comment/feedback); 
determine initiation of a first real-time live review session from the user device by the first user (Ledet; col. 7: 44 – 61, … Additional co-communication embodiments permit the ability to communicate, for example, `chat` with the originator of a comment and select a portion of the chat data to append to the comment stream as well as view a history of the previous chat sessions (real-time live review)…; Figs. 8 & 9, col. 11: 12 – 58, FIG. 8 illustrates a GUI image of one possible implementation of the current application 540. The example illustrates a chat window 542 that is presented upon the user pressing the "Chat" button 509… As depicted, a conversation is presented between the two users. Additional functionality is available so any user is able to interact with the chat messages such that the chat text can be automatically ported as a submitted comment…In other examples, other buttons are displayed when the user interacts with the chat window. These buttons may permit functionality such as adding another user to the session thus permitting a multi-party chat session, emailing a party on the chat session…), wherein the first real-time live review session involves review of a software code associated with an entity application that is developed by at least one of the first user and a plurality of users (Ledet; Figs. 8 & 9, col. 11: 12 – 58, FIG. 8 illustrates a GUI image of one possible implementation of the current application 540. The example illustrates a chat window 542 (real-time live review) that is presented upon the user (first user) pressing the "Chat" button 509… As depicted, a conversation is presented between the two users. Additional functionality is available so any user (plurality of users) is able to interact with the chat messages such that the chat text can be automatically ported as a submitted comment…In other examples, other buttons are displayed when the user interacts with the chat window. These buttons may permit functionality such as adding another user (plurality of users) to the session thus permitting a multi-party chat session, emailing a party (plurality of users) on the chat session…); 
continuously capture the first real-time live review session in real-time (Ledet; Figs. 8 & 9, col. 11: 12 – 58, … As depicted, a conversation is presented between the two users. Additional functionality is available so any user (plurality of users) is able to interact with the chat messages such that the chat text can be automatically ported (captured) as a submitted comment…), via a microphone of the user device (Ledet; col. 6: 3 – 16, The current application permits for the inclusion of user input (i.e., thoughts or comments) into the interface. The input may be provided through an interface that permits the user to speak into a microphone such that the voice is recorded and indexed in a particular location in the data…), wherein capturing the first real-time live review session comprises recording one or more review comments provided by the first user and the plurality of users (Ledet; Figs. 8 & 9, col. 11: 12 – 58, …The example illustrates a chat window 542 (real-time live review) that is presented upon the user (first user) pressing the "Chat" button 509… As depicted, a conversation is presented between the two users. Additional functionality is available so any user (plurality of users) is able to interact with the chat messages such that the chat text can be automatically ported as a submitted comment…In other examples, other buttons are displayed when the user interacts with the chat window. These buttons may permit functionality such as adding another user (plurality of users) to the session thus permitting a multi-party chat session, emailing a party (plurality of users) on the chat session…), wherein the one or more review comments comprises comments associated with coding standards (see picture below), code errors (Ledet; col. 14: 43 – 48, In one example, the identifying of the context of the comment includes identifying a present type of code error and automatically populating a communication session interface of the communication session with a software object link based on the context of the comment ), ;

    PNG
    media_image1.png
    441
    577
    media_image1.png
    Greyscale

in response to the capturing the first real-time live review session, process the first real-time live review session [ to identify the one or more review comments from the first real time live review session (Ledet; col. 7: 6 – col. 7: 43, In another example, the user speaks into the microphone of the device and a comment is recorded and indexed (processed) where the current pointing device is located…The recorded data is indexed (processed) such that a future consumer of the interface may obtain the data…; col. 8: 47 – 64, When a comment is added to the interface, particular data is stored along with the comment (review and comment are processed), permitting for further interaction between the author of the comment, and future readers of the comment…; Fig. 3, example of processed comment/review.  Fig. 13 & col. 14: 30 – col. 15: 23, One example method of operation may include the system 1300 receiving and processing a comment associated with a first user profile via the comment reception module 1310…);
track voices of the fist user and the plurality of users to link to each of the one or more review comments (Ledet; col. 6: 3 – 16, The current application permits for the inclusion of user input (i.e., thoughts or comments) into the interface. The input may be provided through an interface that permits the user to speak into a microphone such that the voice is recorded and indexed (track, link) in a particular location in the data…; 
col. 12: 54 – 56, In another example, the functionality is also included that permits the user to view the communication (tracked, linked), such as chat/IM, text, voice, video, etc., history for a comment. The user is able to view previous communication all communications for (track, link) the author of a particular comment, all communications for (track, link) all authors of all comments in the comment stream, all communications for (track, link) all commenters in the current data…);
generate summary of the first real-time live review session (Ledet; col. 8: 47 – 64, When a comment is added to the interface, particular data is stored along with the comment (review and comment are processed, summarized), permitting for further interaction between the author of the comment, and future readers of the comment…), wherein the summary comprises at least participant information, the one or more review comments that are discussed during the first real-time live review session (Ledet; col. 9: 13 – 27; The table 300 of FIG. 3 illustrates one implementation of the contents (summary) of the store comment message. The author's information, such as name, email, phone, and other similar or dissimilar information, is obtained through various profile updates received by the application… The comment time and text is also included in the message permitting the text in the comment to be displayed as well as the time that the comment was posted…; See picture below; the comment 512 in Fig. 5 is also part of stored comment message (summary) in Fig. 3.  Therefore, stored comment message comprises user information and comments during live review session and the recommendation), the voices that are linked to each of the one or more review comments, and the recommendation (Ledet; col. 6: 3 – 16, The current application permits for the inclusion of user input (i.e., thoughts or comments) into the interface. The input may be provided through an interface that permits the user to speak into a microphone such that the voice is recorded and indexed (track, link) in a particular location in the data…; 
col. 12: 54 – 56, In another example, the functionality is also included that permits the user to view the communication, such as chat/IM, text, voice, video, etc., history for a comment. The user is able to view previous communication all communications for (track, link) the author of a particular comment, all communications for (track, link) all authors of all comments in the comment stream, all communications for (track, link) all commenters in the current data…)


    PNG
    media_image2.png
    389
    694
    media_image2.png
    Greyscale

But, Ledet does not explicitly teach in response to the capturing the first real-time live review session, process the first real-time live review session via an intelligent language processor, to identify the one or more review comments from the first real time live review session; generate a recommendation based on processing the first real-time live review session; wherein the recommendation is associated with the one or more review comments that are discussed during the first real-time live review session.
However, Corte teaches 
in response to the capturing the first real-time live review session (Corte; [0031 – 0032] The feedback information (P1) 190 may be embodied in any suitable form(s). In some cases, the feedback information (P1) 190 does not have a prescribed format, such as free-form text entered by the user using, e.g., a keyboard or touchscreen…, live discussion), process the first real-time live review session via an intelligent language processor, to identify the one or more review comments from the first real time live review session (Corte; Fig. 1, [0031 – 0033] …In some cases, the feedback information (P1) 190 is provided by the user directly from the computing device 105 to the feedback evaluation system 185…In some embodiments, the feedback evaluation system 185 includes tools for locating and/or analyzing the feedback information (P1) 190, such as natural language processing techniques that would be known to the person skilled in the art. For example, from the various information that is provided by a user through a forum site, the analysis performed by the feedback evaluation system 185 may identify feedback information (P1) 190 that relates specifically to the program P1…);
generate a recommendation based on processing the first real-time live review session; wherein the recommendation is associated with the one or more review comments that are discussed during the first real-time live review session (Corte; [0031 – 0033] …The relevance of the feedback information (P1) 190, in turn, helps to determine a relative importance of the feedback information for introducing subsequent changes (recommendation) to the software program…Thus, if User 1 provided feedback information indicating that a function of program P1 did not work properly, and User 2 provided feedback information indicating that the same function did work properly, the greater relevance assigned by the feedback evaluation system 185 to User 1's feedback information would likely result in a recommendation that the function be corrected or at least investigated. And, [0048 – 0050].)
Ledet and Corte are in the same analogous art as they are in the same field of endeavor, processing user’s comments.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Corte teachings into Ledet invention to utilize natural language processing technique to identify feedback/comment that is related to a program and introduce changes to the program, as suggested by Corte ([0031 – 0033]), wherein Ledet would include such recommendation.
But, Ledet and Corte do not explicitly teach the one or more review comments comprises comments associated with business requirements, and domain requirements.
However, Kakkad teaches the one or more review comments comprises comments associated with business requirements, and domain requirements (Kakkad; Fig. 1, [0016] … In this way, code analysis platform 120 may provide information (comment) to the client associated with verifying that the set of requirements are satisfied by program code of the development project. 
[0011] … After completion of determining program code for the development project, a developer may review the program code to ensure compliance with the set of requirements. Based on ensuring compliance with the set of requirements, the client may determine that the development project is completed, and may publish the program code…) developer or code analysis platform 120 can provide information (comment) about code compliance of project requirements
[0014] As further shown in FIG. 1A, code analysis platform 120 may obtain project information regarding a development project and a requirements document regarding a set of requirements for the development project… Requirements (business and domain requirements) may include execution based requirements, such as a requirement relating to errors that occur when the program code is executed, non-execution based requirements, such as requirements relating to errors that do not occur when the program code is executed (e.g., an accessibility requirement for text-to-speech functionality relating to ensuring that the program code is compliant with a set of disabled persons accessibility standards), or the like… may determine a set of requirements that is to be satisfied by the development project based on parsing the published law …)
Ledet, Corte, and Kakkad are in the same analogous art as they are in the same field of endeavor, managing and processing source codes.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Kakkad teachings into Ledet/Corte invention to allow Ledet to also include business and domain requirements in comment to indicate whether a development project satisfies business and domain requirements as suggested by Kakkad ([0014 & 0016].)

Claim 2
Ledet also teaches 
display the summary on the review session user interface (Ledet; col. 9: 27 – 38, FIG. 4 illustrates an example of interfacing with comments. Referring to FIG. 4, one possible implementation of the current application 500 is provided. The current comment 502 is displayed pertaining to an icon. The comment may be shown after the user interfaces with the icon, for example, clicking on the icon with a pointing device. The comment includes the author and the date of the comment 504…; see Fig. 3); and 
transmit the summary to the first user and the plurality of users (Ledet; Fig. 13, col. 14: 64 – col. 15: 23, In another example method of operation, system 1300 may include receiving and processing a comment associated with a first user profile, identifying a software code context of the comment based on a software code data file and identifying a plurality of other user profiles associated with the software code context of the comment. Request messages can then be sent to the plurality of other user profiles to provide feedback regarding the software code context of the comment and a plurality of comment metadata fields are also retrieved. The method also include the processing module 1320 pairing the plurality of comment metadata fields with the comment, and creating the request messages including the comment and the plurality of comment metadata fields and updating the status via the update module 1330…)

Claim 3
Ledet also teaches 
identify the one or more review comments associated with the software code from the first real-time live review session (Ledet; col. 10: 37 – 45, … Referring to FIG. 6, in this interface 520, multiple comments are displayed 522 and each comment contains the author of the comment following the date that the comment was submitted…; col. 11: 59 – 65, FIG. 10 illustrates a GUI image of one possible implementation of the current application 570. Referring to FIG. 10, the comment stream 572 has been updated with the chat text that was since converted to a comment 562…) and tag each of the one or more review comments to at least one of the first user and the plurality of the users (Ledet; col. 10: 37 – 45, … Referring to FIG. 6, in this interface 520, multiple comments are displayed 522 and each comment contains the author of the comment following the date that the comment was submitted…; col. 8: 47 – 64, When a comment is added to the interface, particular data is stored along with the comment, permitting for further interaction between the author of the comment, and future readers of the comment.  This contact data may be obtained by interfacing with the personal contact information…; Fig. 3, col. 9: 12 – 27, The table 300 of FIG. 3 illustrates one implementation of the contents of the store comment message. The author's (user) information, such as name, email, phone, and other similar or dissimilar information, is obtained through various profile updates received by the application…, the comment includes (tagged) author/user whom the comment belongs to); and
publish the one or more review comments in a code review standards page (Ledet; col. 10: 37 – 45, … Referring to FIG. 6, in this interface 520, multiple comments are displayed 522 and each comment contains the author of the comment following the date that the comment was submitted…; col. 11: 59 – 65, FIG. 10 illustrates a GUI image of one possible implementation of the current application 570. Referring to FIG. 10, the comment stream 572 has been updated with the chat text that was since converted to a comment 562…)

Claim 4
Ledet also teaches 
display the code review standards page to the first user and the plurality of users via the review session user interface (Ledet; Figs. 4 – 12, GUI displaying codes and review); 
prompt the first user and the plurality of users to submit feedback associated with the one or more review comments in the code review standards page (Ledet; Fig. 4,  col. 9: 52 – col. 10: 26, … There are components on the bottom of the comment window 502 permitting the user to further interface with the comments. For example, an "Add Comment" button 506 (prompt) permits the user to add to the comments (feedback) by opening a comment text entry component. The comment is added below at the bottom of the comment list. A "Reply" button 508 (prompt) permits the user to send a direct message to the originator of the comment in a private scenario. The message in a reply is not recorded in the comment window. This permits the user to interface privately with the originator of the comment… A "Chat" button 509 (prompt) opens a chatting application with the originator of the comment…; Figs. 5 – 12 & associated texts: allowing other users to chat, reply, and add comments (feedback) to the comment which was posted by originator of the comment); 
receive the feedback from at least one of the first user and the plurality of users (Ledet; Figs. 5 – 6, col. 10: 26 – 60, FIG. 5 illustrates one possible implementation of the current application 510. In this scenario, the user has pressed the "Comment" button 506. A separate comment window appears 512 permitting the user to add a comment. Text is entered into the comment window thereafter. The user may press the "Submit" button 514 to submit the comment wherein the additional comment appears at the bottom of the original comment window 502…; Figs. 7 – 12 & associated texts: allowing other users to chat, reply, and add comments (feedback) to the comment which was posted by originator of the comment); and 
update the code review standards page based on the feedback (Ledet; Figs. 5 – 6, col. 10: 26 – 60, FIG. 5 illustrates one possible implementation of the current application 510. In this scenario, the user has pressed the "Comment" button 506. A separate comment window appears 512 permitting the user to add a comment. Text is entered into the comment window thereafter. The user may press the "Submit" button 514 to submit the comment wherein the additional comment appears at the bottom of the original comment window 502…; Figs. 7 – 12 & associated texts: allowing other users to chat, reply, and add comments (feedback) to the comment which was posted by originator of the comment.)

Claim 5
Ledet also teaches the at least one processing device is configured to store the one or more review comments in a review comments database (Ledet; col. 13: 24 – 29, Fig. 13, …Referring to FIG. 13, the comment reception module 1310 may be a transmitter/receiver that receives comments to code and stores the comments in memory 1340 and forwards the comments for processing 1320…)

Claim 6
Ledet also teaches the at least one processing device is configured to store the recording associated with the first real-time live review session in a recording database (Ledet; col. 13: 24 – 29, Fig. 13, …Referring to FIG. 13, the comment reception module 1310 may be a transmitter/receiver that receives comments to code and stores the comments in memory 1340 and forwards the comments for processing 1320…)

Claim 8
This is a computer program product version of the rejected system version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Ledet also teaches a computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code (Ledet; col. 15: 27 – 29, A computer program may be embodied on a computer readable medium, such as a storage medium.)

Claim 9
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 10
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 12
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 13
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 15
This is a method version of the rejected system version in claim 1; therefore, it is rejected for the same reasons.  

Claim 16
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 20
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ledet, Corte, and Kakkad, as applied to claims 1, 8, and 15 above, and further in view of Reimer et al. (Pub. No. US 2020/0187004 A1; hereinafter Reimer.)

Claim 7
Ledet teaches determining that the first user is accessing the review session user interface (Ledet; col. 4: 62 – col. 5: 20, …According to example embodiments, the current application generally involves the ability to provide comments in a new and separate interface so the comments may be input via voice or text and presented to the recipient via audio or text…The user's input may include thoughts which can be depicted in a graphical user interface (GUI) displaying the code in the form of text and/or audio, etc…; Figs. 4 – 12 and associated texts, interfaces for sharing and adding comment/feedback.)
But, Ledet, Corte, and Kakkad do not explicitly teach in response to determining that the first user is accessing the review session interface, prompt the first user to provide a voice input; associate the voice input with credentials of the first user; and store a voice input in the code review session database.
However, Reimer teaches 
in response to determining that the first user is accessing the session, prompt the first user to provide a voice input (Reimer; Fig. 4A,  [0065 – 0070] …In step 430 the customer premises network device 416 generates and sends a request for authentication with ISP service credentials 432 to user device 1 408…in step 440 user 406 enters an ISP username and password…in step 458 the ISP server 418 generates and sends a credential validation success message 460 to customer premises network device 416…In response to the confirmed validation of step 463, the customer premises network device 416, in step 464 generates and sends a request 466 for the user 406 to create a master password and/or input biometric credential information to user device 1 408…in response in step 474, user 406 enters a user generated master password and/or inputs biometric information of user 406, e.g., one or more fingerprint scans of user 406, one or more images, e.g. captured pictures of the face of user 406, one or more voice inputs from user 406, eye scans from user 406, etc…); 
associate the voice input with credentials of the first user (Reimer; Fig. 4A, [0065 – 0070], …The request to create a master password and/or input biometric information is a request for master security information, e.g., a master password or biometric information which will be used to secure credential information corresponding to user 406 and control subsequent access to such information…); and 
store the voice input in a code review session database (Reimer; Fig. 4A,  [0065 – 0070] …In step 483, the customer premises network device 416 stores the master password and/or biometric information, e.g., in encrypted form…)
Ledet, Corte, Kakkad, and Reimer are in the same analogous art as they are in the same field of endeavor, managing plurality of users.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Reimer teachings into Ledet/Corte/Kakkad invention to use master security information (e.g. master password and/or biometric information) which gives a user greater control over access to credentials as suggested by Reimer ([0009 – 0011].)

Claim 14
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194